      Case 3:19-cr-05253-AJB Document 23 Filed 04/21/20 PageID.46 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT

10                    SOUTHERN DISTRICT OF CALIFORNIA
11   UNITED STATES OF AMERICA,                 Case No. 19-CR-5253-AJB
12                                             ORDER AND JUDGMENT
                                               GRANTING UNITED STATES’
13         v.                                  MOTION TO DISMISS
14
     ROBERTO CEBREROS ROJAS,
15
16               Defendant

17        GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the indictment is
18 dismissed against Roberto Cebreros Rojas without prejudice.
19
         IT IS SO ORDERED.
20
21 Dated: April 21, 2020
22
23
24
25
26
27
28
